1 Reported in 216 N.W. 228.
The plaintiff appeals from an order denying his motion for a temporary injunction restraining the defendant city from completing condemnation proceedings instituted pursuant to L. 1925, p. 676, c. 417, to acquire certain lands belonging to the plaintiff for the purpose of widening a city street.
The statute gives a right of appeal to the district court from the order of confirmation of the city council. We are unable to see that the plaintiff may not get appropriate relief upon appeal. If so an injunction should not be granted. Plaintiff's brief states that an appeal has been taken.
Order affirmed. *Page 605